United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1771
                                   ___________

United States of America,           *
                                    *
           Appellee,                * Appeal from the United States
                                    * District Court for the
     v.                             * Western District of Arkansas.
                                    *
Modesto De Asuncion Mancia-Polanco, *     [UNPUBLISHED]
                                    *
           Appellant.               *
                              ___________

                             Submitted: August 26, 2010
                                Filed: September 3, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Modesto Mancia-Polanco directly appeals the within-Guidelines-range sentence
the District Court1 imposed after he pleaded guilty to an immigration offense. His
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), suggesting the sentence is excessive.

      Upon careful review, we conclude that the District Court, in sentencing Mancia-
Polanco, committed no procedural error and imposed a substantively reasonable

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(in reviewing sentences, the appellate court first ensures that no significant procedural
error occurred, then considers the substantive reasonableness of the sentence under an
abuse-of-discretion standard, taking into account the totality of the circumstances; if
the sentence is within the Guidelines range, the appellate court may, but is not
required to, apply a presumption of reasonableness).

      Having independently reviewed this matter under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                          -2-